DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on December 23, 2021.
Claim(s) 1 and 7 have been amended and are hereby entered.
Claim(s) 2 and 4 have been canceled.
Claim(s) 1, 3, and 5-7 are currently pending and have been examined. 
This action is made Non-Final.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.


Response to Arguments
Applicant argued that Examiner’s 103 rejection was improper because the Pourfallah and Honey references did not teach or suggest the claimed invention.  In response to Applicant’s arguments and amendments, Examiner withdraws the rejection of claims 1, 3, and 5-7 under 35 USC 103.  Therefore, Applicant’s arguments and amendments were persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because claim 1 is not directed to a commercial transaction but directed to solving a technical problem rooted in the technological environment of a computer.  Examiner disagrees.  Applicant’s claimed invention is directed to an accounting problem, and accounting problems are not technological problems rooted in a technological environment.  Accounting issues necessarily involve transactions, and transactions are both fundamental economic practices and a certain method of organizing human activity considered abstract.  Applicant has failed to identify any technological problems necessarily rooted in a technological environment.  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention at least involves a technical solution because of integration of the asserted non-technical problem into a practical application resulting in a technical solution.  Examiner disagrees.  Integration of a non-technical problem into a practical application is not an indication of patent eligible subject matter.  Furthermore, Applicant has not explained why the alleged practical application qualifies as a practical application.  For instance, Applicant has not shown how the claimed invention improves the functioning of a computer or other technology or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  In the present case, Applicant’s claimed invention merely uses the computer as a tool to link the abstract idea to a computer environment in order to address an accounting problem that is not necessarily rooted in a computer environment.  Therefore, the claimed invention does not integrate the abstract idea into a practical application or include additional limitations that provide significantly more than the abstract idea itself.  Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that Examiner’s 101 rejection was improper because the claimed invention involves a technical problem and a technical solution to the technical problem because the claims are directed to a technical problem of how a computer system is to implement a control over an organization.  Examiner disagrees.  As explained above, the claimed invention addresses an accounting problem that is not technological in nature.  Applicant has not identified any technological problem.  The solution offered by Applicant’s claimed invention is only technological to the extent that it is designed to be implemented in a computer environment.  The solution to the non-technological accounting problem is an abstract idea that is not itself a technological solution.  Therefore, neither the problem nor the solution is technological in nature.  For this reason, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention is patent eligible reasons similar to those used to find the claimed inventions in Enfish, DDR, and Finjan patent eligible.  Examiner disagrees.  Unlike Enfish and Finjan, Applicant’s claimed invention does not improve a computer or any computer functionality.  Unlike DDR, Applicant’s claimed invention does not solve a problem specifically arising in the realm of computer networks with a solution that is necessarily rooted in a computer environment.  Therefore, the case law in the aforementioned cases does not support Applicant’s argument for patent eligibility.  Examiner finds Applicant’s argument non-persuasive.            


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 3, and 5-7 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

Claim 1 recites the following limitations:   		
…store instructions which when executed…store…information internal to a first entity…the internal information indicating a plurality of validation information in form of a plurality of threshold controls settable by a first group of first users of the first entity to control electronic payment processes corresponding to completed electronic charge account purchases, respectively, by a second group of second users of the first entity, the second users respectively associated with charge accounts…;
…store electronic obligation and payment transactions; 
…internal charge account rules specifying a set of purchase limits, account limits, and budget limits, the internal charge account rules settable as a threshold control by at least one authorized first user in the first group of first users of the first entity; 
…a set of internal credit limits on a charge account, among the charge accounts…the set of internal credit limits including a transaction credit limit, amount and date tolerances associated with the transaction credit limit, a billing cycle limit, and authorized budget account codes, and the set of internal credit limits settable by at least one authorized first user as a threshold control prior to occurrence of an electronic charge account purchase transaction, 2Serial No. 16/985,882and independent of external monetary limits set by the external information for the charge accounts to control an external monetary limit of the charge account set by the second entity to be associated with the second user; 
…information identifying the second user to authorize the second user to request an electronic obligation transaction corresponding to the electronic charge account purchase, and to apply an approval to the electronic charge account purchase based on an electronic verification of the electronic obligation transaction, in response to input of electronic charge account purchase information indicating a forecast of an electronic charge account purchase, generate a verified electronic obligation transaction resulting from a plurality of automatic electronic verifications of the electronic charge account purchase information based on the plurality of threshold controls by, electronically verifying the electronic obligation transaction subject to the plurality of threshold controls…in order of, a first electronic verification to verify security authorization of the second user according to the security control information…and a plurality of second electronic verifications of the internal charge account rules and the set of internal credit limits to, electronically first verify a purpose of the charge account purchase corresponds to the authorized budget account codes for the second user and the charge account in the internal charge account limits and is within a purchase limit, an account limit and a budget limit of an internal charge account rule for the charge account…electronically second verify a charge account purchase amount is within a billing cycle limit for second user and the charge account in the internal charge account limits, electronically third verify the charge account purchase amount is within the charge account purchase amount and the date tolerances, in the internal charge account limits, and electronically fourth verify the charge account purchase amount is within the budget limit of the internal charge account rule of at least one authorized first user…and in response to the electronic verification of the electronic obligation transaction according to the ordered first and plurality of second electronic verifications, 3Serial No. 16/985,882linking information indicating the electronic verification of the electronic obligation transaction by the second user for the charge account purchase information, to the internal charge account rules and the set of internal account limits, in the single purchase limit…by electronically allocating an obligation identifier and inserting the obligation identifier to be associated with the requested electronic obligation transaction of the second user for the charge account purchase information; 
and generating settable payment authorization indicators on a statement charge line by statement charge line basis of the plurality of statement charge lines, in response to receipt of a first electronic charge statement including a plurality of statement charge lines…the statement charge line indicating information of a completed electronic charge account purchase among completed electronic charge account purchases, the settable payment authorization indicators indicating respective authorizations of payments to be made on a statement charge line by statement charge line basis, resulting from a hybrid payment model setting being enabled…based upon, the allocated obligation identifier resulting from the verified electronic obligation transaction, a transformation of the first electronic charge statement into a second electronic charge statement including the setting of the hybrid payment model to indicate authorization of a payment, among the respective authorizations of payments, corresponding to the completed electronic charge account purchase for a statement charge line among the statement charge lines before or after a reconciliation against the verified electronic obligation transaction, and associating obtained information indicating a payment transaction corresponding to the authorization of the payment to the statement charge line.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor, memory, plurality of databases, computer associated with the first entity, and external computer associated with a second entity independent of the first entity in Claim 1 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  (Step 2A-Prong 1: YES. The claims recite an abstract idea)
 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor, a memory, a plurality of databases, a computer associated with the first entity, and an external computer associated with a second entity independent of the first entity.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Claim 7 recites the following limitations:
storing…information internal to a first entity,…the internal information indicating a plurality of validation information in form of a plurality of threshold controls settable by a first group of first users of the first entity to process the electronic credit card purchase transactions associated with information identifying credit cards usable to initiate the electronic credit card purchase transactions, by a second group of second users of the first entity, the second users respectively associated with credit card accounts;

…reference data on credit card types and valid credit cards, and electronic statements ingested from the external credit card provider system to the financial management system for processing;

…internal credit card rules specifying a set of purchase limits, account limits, and budget limits, the credit card rules settable as a threshold control by at least one authorized first user in the first group of first users;

…a set of internal credit limits on a credit 6Serial No. 16/985,882 card among the credit cards and a second user in the second group of second users basis, including a transaction credit limit, amount and date tolerances associated with the transaction credit limit, and a billing cycle limit;

the set of internal credit limits settable as a threshold control by at least one first user in the first group of first users prior to occurrence of an electronic credit card purchase transaction, independent of external monetary limits set…to control an external monetary limit of the credit card set by the second entity for the second user;

…including security control information and information identifying the second user to authorize the second user to request an electronic obligation transaction of an individual electronic credit card purchase transaction for an individual credit card and to apply an approval to the individual electronic credit card purchase transaction based on an electronic verification of the electronic obligation transaction;

…to link information indicating an electronic verification of the electronic obligation transaction by the second user for the individual credit card purchase transaction, to the internal credit card rules…, and to the set of internal credit limits;

the electronic verification of the electronic obligation transaction subjected to the plurality of threshold controls set…in order of, a first electronic verification to verify security authorization of the second user according to the security control information…, and a plurality of second electronic verifications of the internal credit card rules and the set of internal credit limits to, electronically first verify the anticipated credit card purchase transaction purpose corresponds to the authorized account codes for the second user and the individual 7Serial No. 16/985,882 credit card in the set of internal credit limits and is within a purchase limit, an account limit, and an account code limit of an internal credit card rule for the individual credit card…, electronically second verify the anticipated credit card purchase amount is within the billing cycle limit for second user and the individual credit card is within the set of internal credit limits, electronically third verify the anticipated credit card purchase amount is within the amount and date tolerances in the set of internal credit limits, and electronically fourth verify the anticipated credit card purchase amount is within the budget limit of the internal credit card rule of at least one authorized first user…and corresponding to the authorized account codes, and in response to the electronic verification of the electronic obligation transaction according to the ordered first and plurality of second electronic verifications, link the electronic verification of the electronic obligation transaction to the internal credit card rules and the set of internal credit limits…by electronically allocating an obligation identifier and inserting the obligation identifier and the configured alias to be associated with the verified obligation transaction of the second user for the individual credit card;

…information indicating an actual credit card purchase amount, an actual credit card purchase transaction purpose, and ledger account information associated with the actual individual credit card purchase transactions, …and allowing designation of whether the actual credit card purchase transaction information is to, be processed wholly to a suspense account code to allow immediate payment, require reconciliation of the actual purchase transactions to an authorized budget account code prior to payment processing, or allow a hybrid designation at the ledger level of actual purchase transaction processing;

and where designated for immediate payment against the suspense account code, 8Serial No. 16/985,882 identifying the verified obligation transaction corresponding to the credit card purchase transaction information…according to the obligation identifier and the configured alias…to, perform an electronic third verification by, electronically verifying the actual credit card purchase amount matches the anticipated credit card purchase amount within the associated amount and date tolerances in the set of internal credit limits, electronically verifying the actual credit card purchase transaction purpose matches the anticipated obligation transaction purpose, electronically verifying security information of the user matches the security authorization of the second user…and electronically track the verified obligation transaction…across the single purchase limit, the internal credit limit, the security control…to output information indicative of a reconciliation of the actual credit card purchase transaction with the obligation transaction to indicate, through the reconciliation, a validation of the actual credit card purchase transaction with the single purchase limit and the set of internal credit limits;

cause…enforcement of the single purchase limit and the set of internal credit limits for the actual credit card purchase transaction…;

and retrieve the authorized suspense account codes from the obligation transaction to allow transfer of the spending actuals from the authorized suspense account codes to the authorized budget account codes to return the spending actuals at the transaction level and aggregated…;

or where designated to require reconciliation prior to payment, mapping the verified obligation transaction corresponding to the credit card purchase transaction information…according to the obligation identifier and the configured alias…and retrieving any previously processed payment transactions against the authorized suspense account codes…to allow transfer of the spending actuals from the authorized suspense account codes to the authorized budget account codes to, designate the authorized budget account codes to be used for payment 9Serial No. 16/985,882 processing, and perform an electronic third verification by, electronically verifying the actual credit card purchase amount matches the anticipated credit card purchase amount within the associated amount and date tolerances in the set of internal credit limits, electronically verifying the actual credit card purchase transaction purpose matches the anticipated obligation transaction purpose, electronically verifying security information of the user matches the security authorization of the second user…and electronically tracking the verified obligation transaction…across the single purchase limit, the internal credit limit, the security control…to output information indicative of a reconciliation of the actual credit card purchase transaction with the obligation transaction to indicate, through the reconciliation, a validation of the actual credit card purchase transaction with the single purchase limit and the set of internal credit limits;

cause…enforcement of the single purchase limit and the set of internal credit limits for the actual credit card purchase transaction…and process the actual credit card transaction to the authorized budget account codes to return the spending actuals at the transaction level and aggregated…, or where hybrid ledger level designation occurs, separating the individual actual ledger level transactions based on identification by an authorized user of the first group to indicate authorization of payment or require reconciliation prior to payment processing, after which each subset of actual ledger level transactions is to be processed for payment.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The non-transitory computer readable medium; at least one computer in a computer system that is integrated with an external credit card provider system for receipt of electronic data; the plurality of internal financial management system control databases; at least one computer associated with the first entity; external credit card provider system associated with a second entity independent of the first entity; the budget database; the credit card purchase transaction database; the single purchase limit database; the internal credit limit database; the external card provider system; the security control database; the financial transaction database; the internal financial system credit limit database; the user device of the second user; the credit card transaction database; the financial system; and the spending actuals database in Claim 7 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of the non-transitory computer readable medium; at least one computer in a computer system that is integrated with an external credit card provider system for receipt of electronic data; the plurality of internal financial management system control databases; at least one computer associated with the first entity; external credit card provider system associated with a second entity independent of the first entity; the budget database; the credit card purchase transaction database; the single purchase limit database; the internal credit limit database; the external card provider system; the security control database; the financial transaction database; the internal financial system credit limit database; the user device of the second user; the credit card transaction database; the financial system; and the spending actuals database.  

The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 7 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 7 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  Regarding claim 3, the additional limitation of the plurality of databases does not integrate the abstract idea into a practical application and does not amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Regarding claim 6, the additional limitations of the processor; the external computer; the security control database; the computer; the financial transaction database; the internal financial system credit limit database; and the computer independent of the external computer do not integrate the abstract idea into a practical application and do not amount to significantly more than the judicial exception when considered both individually and as an ordered combination. The limitations in dependent claim 5 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1, 3, and 5-7 are not patent-eligible.


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Provinse (US 2007/0130028 A1) discloses a system and method for account reconciliation.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
August 3, 2022

/Mike Anderson/             Supervisory Patent Examiner, Art Unit 3698